ANSTEAD, Judge,
dissenting.
I would reverse the trial court’s order refusing to set aside the default judgment. It is undisputed in this case that out-of-state counsel for the defendants-appellants was in oral and written contact with plaintiff’s counsel prior to the time an answer was due. Such contact, including the timely service of responsive pleadings, was admittedly inadequate because the pleadings were not signed by Florida counsel. Based on this contact between the parties, I believe plaintiff’s counsel had an obligation to notify out-of-state counsel prior to securing a default.
I have no problem with the concept that the client may suffer for his attorney’s neglect. That is true in numerous agency settings for which the client may in turn go against his agent. That remedy will, of course, be available to the client here since the trial court has, in essence, already found by inference that out-of-state counsel acted with gross neglect in failing to protect his client.